 1    BLANK ROME LLP
      Caroline Powell Donelan (SBN 268762)
 2    CDonelan@BlankRome.com
      Natalie Alameddine (SBN 296423)
 3    NAlameddine@BlankRome.com
      2029 Century Park East | 6th Floor
 4    Los Angeles, CA 90067
      Telephone: 424.239.3400
 5    Facsimile: 424.239.3434
 6    Attorneys for Defendants
      LENNAR CORPORATION
 7    and CAL-ATLANTIC GROUP
 8    Sean M. Patrick (SBN 287544)
      5 Sierra Gate Plaza, Suite 302
 9    Roseville, CA 95678
      Telephone: (916) 226-6062
10    Facsimile: (916) 721-2727
11    Attorney for Plaintiff
      JEFF MARTIN
12

13                                UNITED STATES DISTRICT COURT
14                               EASTERN DISTRICT OF CALIFORNIA
15

16   JEFF MARTIN,                                           Case No. 2:18-cv-02992-KJM-DB
17                                    Plaintiff,
                                                            JOINT STIPULATION AND
18           vs.                                            ORDER TO SUBMIT MATTER
                                                            TO ARBITRATION
19   LENNAR CORPORATION, CAL-
     ATLANTIC GROUP, and DOES 1 through
20   50, inclusive,
                                                            Compl. Filed: September 7, 2018
21                                    Defendants.           Am. Compl.: September 12, 2018
                                                            Removal: November 15, 2018
22                                                          Trial Date: None
23

24

25            IT IS HEREBY AGREED AND STIPULATED BY AND BETWEEN
26    Defendants         LENNAR          CORPORATION         and    CAL-ATLANTIC      GROUP
27    (Collectively “Defendants”) and Plaintiff JEFF MARTIN (“Plaintiff”), by and
28    through their undersigned respective counsel, as follows:
     154001.00278/118150117v.1
                                 STIPULATION AND ORDER TO SUBMIT TO ARBITRATION
 1            WHEREAS, on September 7, 2018, Plaintiff filed a Complaint against
 2    Defendants, and an amended Complaint on September 12, 2018, in the above-
 3    referenced action;
 4            WHEREAS, on February 6, 2015 Plaintiff entered into a written Sales
 5    Counselor Agreement with Standard Pacific Homes (the “2015 Agreement”). Section
 6    15 of the 2015 Agreement contains a written agreement to submit any and all disputes
 7    arising out of Plaintiff’s employment to binding arbitration;
 8            WHEREAS, on April 25, 2016, Plaintiff entered a second written Sales
 9    Counselor Agreement with Standard Pacific Homes’ successor, Defendant Cal-
10    Atlantic Group, Inc. (the “2016 Agreement”). Section 15 of the 2016 Agreement
11    contains the same written agreement to submit any and all disputes arising out of
12    Plaintiff’s employment to binding arbitration;
13            WHEREAS, pursuant to the terms of Section 15 which are found in both the
14    2015 and 2016 Sales Agreements executed by the Parties, the Parties hereby agree
15    and stipulate to submit this entire matter to final and binding arbitration under the
16    JAMS Employment Arbitration Rules and Procedures incorporated into the
17    Agreements.
18            NOW, THEREFORE, THE PARTIES HEREBY STIPULATE THAT the
19    Court order this entire matter to final and binding arbitration, in accordance with
20    Section 15 of the Parties’ Agreements and the JAMS Employment Arbitration Rules
21    and Procedures.
22            THE PARTIES FURTHER STIPULATE THAT the Court should dismiss the
23    above-entitled matter in its entirety, without prejudice, and retain jurisdiction over the
24    matter until after resolution of arbitration in accordance with this order; and that
25    judgment on any award rendered by the arbitrator may be entered in the above-
26    referenced action.
27    ///
      ///
28
     154001.00278/118150117v.1                         1
                                 STIPULATION AND ORDER TO SUBMIT TO ARBITRATION
 1    IT IS HEREBY STIPULATED.
 2    DATED: March 8, 2019                      BLANK ROME LLP
 3
                                                By:/s/ Caroline P. Donelan
 4                                                     Caroline P. Donelan
                                                       Natalie Alameddine
 5                                              Attorneys for Defendants
                                                LENNAR CORPORATION
 6                                              and CAL-ATLANTIC GROUP
 7

 8
      DATED: March 8, 2019                      LAW OFFICE OF SEAN M. PATRICK
 9
                                                By:/s/ Sean M. Patrick
10
                                                    Sean M. Patrick
11                                              Attorney for Plaintiff,
12
                                                JEFF MARTIN

13
                                                (As authorized on March 8, 2019, L.R. 131(e))
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     154001.00278/118150117v.1                         2
                                 STIPULATION AND ORDER TO SUBMIT TO ARBITRATION
 1                                                 ORDER
 2            IT IS HEREBY ORDERED that, pursuant to the Parties’ stipulation to
 3    arbitrate all claims between them in this action, this matter shall be submitted in its
 4    entirety to final and binding arbitration in accordance with the terms of the Parties’
 5    written agreement to arbitrate.
 6            IT IS FURTHER ORDERED THAT the above-entitled action is
 7    DISMISSED, without prejudice, and that the Court will retain jurisdiction over the
 8    above-entitled action until after an arbitration is had in accordance with this order.
 9            IT IS FURTHER ORDERED THAT judgment on any award rendered by the
10    arbitrator may be entered in the above-entitled action.
11    DATED: March 14, 2019.
12

13
                                                           UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     154001.00278/118150117v.1                         3
                                 STIPULATION AND ORDER TO SUBMIT TO ARBITRATION
